Citation Nr: 9918756	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic ear 
condition, to include bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran had verified service as a member of the Women 
Airforce Service Pilots from May 1944 to December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the RO.  
During the course of the appeal, the veteran expanded her 
claim to include an ear disorder, which was addressed by the 
RO hearing officer in the supplemental statement of the case.  


FINDINGS OF FACT

1. The RO in August 1990 denied entitlement to service 
connection for hearing loss and provided the veteran with 
notification of that decision and her appellate rights; in 
the absence of a timely filed appeal, that decision became 
final.

2. Evidence submitted since that last final determination is 
so significant that it must be considered.

3. The veteran's claim of service connection for a chronic 
ear condition, to include bilateral hearing loss, is 
plausible and capable of substantiation.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for hearing 
loss is reopened with the submission of new and material 
evidence.  38 C.F.R. § 3.156 (1998).

2. A well-grounded claim of service connection for a chronic 
ear condition, to include bilateral hearing loss, has been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence before the RO in August 1990 when it denied 
service connection for hearing loss consisted primarily of 
the veteran's allegations, but no medical evidence 
establishing the presence of hearing loss in service, or 
during the one year presumptive period.  That evidence 
consisted pilot medical certificates from the 1970s which 
reflect no ear abnormalities or hearing loss, or complaints 
related thereto.  Also present was a 1988 VA record 
reflecting that the veteran complained of recent difficulty 
understanding speech.  She indicated a history of noise 
exposure as an aircraft pilot.  The impression was mild 
hearing loss, bilateral.  

Inasmuch as the veteran was properly advised of the denial, 
and her appellate rights, the 1990 determination became 
final.  In order to reopen her claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 38 C.F.R. 
§ 3.156(c) (1998).

As provided by statute, and emphasized in precedent decisions 
of the Court of Appeals for Veterans Claims (hereinafter 
Court), applications to reopen previously denied claims to 
which finality has attached require the Board to conduct a 
two-step analysis directed toward a determination of whether 
new and material evidence has been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all the evidence, 
both new and old.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).

In this case, the new evidence consists in part of official 
medical records compiled during the veteran's service, which 
are pertinent to her claim.  Those records alone compel the 
finding that the claim be reopened and the former decision 
reconsidered utilizing all the evidence both old and new.  

Following the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court had the opportunity 
to discuss the relationship between determinations of new and 
material evidence to reopen and those of well-groundedness.  
See Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for other organic diseases of the nervous system is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran contends that she suffers from a chronic ear 
condition, to include bilateral hearing loss, due to her 
experience as a member of the Women Airforce Service Pilots 
in service.  She testified that she initially noticed 
difficulties with her hearing in service due to the noise 
associated with the aircraft and noted that she had been 
hospitalized on two occasions for treatment of ear pain after 
flying.  The veteran further indicated, however, that she was 
able to continue flying after her deactivation from service.  

A careful review of the veteran's service medical records 
shows that she was treated on several occasions in service 
for mild nasopharyngitis and aero-otitis media.  

There is evidence suggesting that the veteran suffers from a 
chronic ear condition, to include bilateral hearing loss due 
to service.  It is pertinent to note in this regard, that a 
physician at the University of Southern California Medical 
Center noted in a statement dated in February 1998 that 
"[b]ased on history and physical exam with Audio [sic], [the 
veteran's] hearing loss could be a result of In-service [sic] 
noise exposure when she was a pilot."  Furthermore, a VA 
treatment record from August 1997 included diagnoses of 
sensorineural hearing loss secondary to noise exposure and 
Eustachian tube dysfunction most likely exacerbated by 
frequent flying.  

The Board finds that the veteran's claim of service 
connection for a chronic ear condition, to include bilateral 
hearing loss, is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any chronic ear condition, to include bilateral 
hearing loss.  All pertinent treatment records also should be 
obtained for review.  


ORDER

The veteran's claim for service connection for bilateral 
hearing loss is reopened with the submission of new and 
material evidence; to this extent the appeal is allowed.  

As a well-grounded claim of service connection for a chronic 
ear condition, to include bilateral hearing loss, has been 
submitted, the appeal to this extent is allowed subject to 
the discussion hereinbelow.  


REMAND

As noted above, when a veteran submits a well-grounded claim, 
VA must assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of any chronic ear 
condition, to include bilateral hearing loss.

It does not appear likely that there are any additional 
records, private or VA, that can be secured to further 
develop the claim.  A longitudinal review of the entire 
claims folder reveals that the RO has taken extensive efforts 
to obtain records from all sources identified by the veteran, 
including other federal agencies.  These efforts met with 
only limited success.  Moreover, the veteran herself has 
conceded that some of these records may be unobtainable.  
Their usefulness is also somewhat questionable since she 
concedes that she had no problem passing the routine physical 
examinations conducted during her long career as a commercial 
pilot and, moreover, did not begin to experience difficulty 
with her hearing until decades after service.  Nonetheless, 
if she is able to identify any additional sources of 
treatment for her claimed ear and hearing disorders, VA, 
private or other, which have not been requested in the past, 
an attempt should be made to secure these records.  

Furthermore, in April 1999, prior to forwarding the veteran's 
appeal to the Board, the RO received additional evidence from 
the veteran in the form of progress notes from an ear, nose 
and throat examination conducted at the University of 
Southern California Medical Center in February 1998 and 
emergency room notes in 1998 and 1999.  Additionally, the 
veteran forwarded copies of this evidence to the Board in 
June 1999.  This evidence was addressed in a Supplemental 
Statement of the Case prior to forwarding the claims folder 
to the Board, nor was it accompanied by a waiver of RO 
consideration.  See 38 C.F.R. §§ 19.31, 20.1304(c) (1998).  
Thus, it must be referred back to the RO for initial 
consideration.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify any names, addresses and 
approximate dates of treatment from all 
VA and non-VA health care providers (not 
previously identified) who have treated 
or examined her for a chronic ear 
condition or bilateral hearing loss since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran (which have not 
been previously requested) in response to 
this request and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
ear and hearing examination to determine 
the nature and likely etiology of any 
chronic ear condition or bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  Complete 
audiometric testing should be done in 
this regard.  The examiner should elicit 
from the veteran and record a clinical 
history referable to the chronic ear 
condition and bilateral hearing loss.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that any current 
ear condition and/or bilateral hearing 
disability is due to flying or her 
exposure to acoustic trauma or other 
disease or injury in service, as claimed 
by the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim to include initial 
consideration of the medical evidence 
submitted by the veteran in April and 
June 1999 and any other additional 
evidence submitted subsequent thereto.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


